Civil action to recover damages for an alleged negligent injury to plaintiffs' crops and lands occasioned by defendants' failure to keep in proper condition their portion of a common canal constructed for the drainage of the lands of both plaintiffs and defendants, adjacent landowners.
From a verdict and judgment in favor of plaintiffs, defendants appeal. *Page 852 
A careful perusal of the present record leaves us with the impression that the case has been tried substantially in accordance with the law bearing on the subject, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
The verdict and judgment will be upheld.
No error.